Citation Nr: 1809756	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1963 to August 1967. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the RO in Roanoke, Virginia, which declined to reopen the issue of service connection for diabetes mellitus, type II.  The Veteran testified from Roanoke, Virginia, at a June 2017 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  An October 2006 RO rating decision denied service connection for diabetes mellitus, type II, finding that the currently diagnosed diabetes was steroid induced.  The Veteran did not file a timely notice of disagreement (NOD) following the October 2006 rating decision, and no new and material evidence was received during the one year appeal period following that decision.

2.  New evidence received since the October 2006 rating decision relates to an unestablished fact that the currently diagnosed diabetes mellitus, type II, might not be steroid induced, which is necessary to substantiate the claim for service connection for diabetes mellitus, type II.

3.  During service the Veteran served in the Republic of Vietnam so is presumed to have been exposed to the herbicide Agent Orange.

4.  The Veteran is currently diagnosed with diabetes mellitus, type II.

5.  Evidence that the currently diagnosed diabetes mellitus, type II, is steroid induced is not sufficient to rebut the presumption that the diabetes is due to herbicide exposure.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision denying service connection for diabetes mellitus, type II, became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  Evidence received since the October 2006 rating decision is new and material to reopen service connection for diabetes mellitus, type II.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for diabetes mellitus, type II, have been met.  
38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  As the instant decision reopens and grants service connection for diabetes mellitus, type II, no further discussion of VA's duties to notify and assist is necessary.

Reopening Service Connection for Diabetes Mellitus, Type II

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105.  However, pursuant to 
38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(c), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

An October 2006 RO rating decision denied service connection for diabetes mellitus, type II, finding that the currently diagnosed diabetes was steroid induced.  The Veteran did not file a timely NOD following the October 2006 rating decision, and no new and material evidence was received during the one year appeal period following that decision.  As such, the October 2006 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the October 2006 rating decision declining to reopen the issue of service connection for diabetes mellitus, type II, VA has received significant private treatment (medical) records.  These treatment records have offered multiple possible etiologies for the diabetes mellitus, type II, including corticosteroid treatments, weight gain, and family history.  Further, an April 2012 private treatment record noted that the Veteran was exposed to the herbicide Agent Orange, which might have caused the currently diagnosed diabetes mellitus, type II.  Such evidence could substantiate the claim for service connection for diabetes mellitus, type II, as the evidence denotes that the diabetes might not be steroid induced.  As such, the Board finds that the additional evidence is new and material to reopen service connection for diabetes mellitus, type II.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Service Connection for Diabetes Mellitus, Type II

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Diabetes mellitus, type II, is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(c), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(c).  

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Veteran asserts that currently diagnosed diabetes mellitus, type II, is due to herbicide exposure during service.  Initially, the Board finds that the Veteran is currently diagnosed with diabetes mellitus, type II.  Such diagnosis can be found within multiple VA and private treatment records and in November 2015 and May 2017 VA examination reports.

Next, the Board finds that during service the Veteran served in the Republic of Vietnam and is presumed to have been exposed to the herbicide Agent Orange.  A November 1965 service personnel record reflects that the Veteran was awarded the Purple Heart medal for wounds received during combat operations in the Republic of Vietnam.

Because diabetes mellitus, type II, is presumptively associated with herbicide exposure, service connection for diabetes mellitus, type II, as a result of herbicide exposure is warranted on a presumptive basis.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Evidence that the currently diagnosed diabetes mellitus, type II, is steroid induced is not sufficient to rebut the presumption that the diabetes is due to herbicide exposure.  While the evidence of record indicates that the diabetes is due to corticosteroids taken to treat a non-service-connected kidney disorder, a November 2014 private treatment record states that the corticosteroids exacerbated the diabetes rather than having caused the disease.  Further, other evidence of record reports that the diabetes may be due to family history, weight gain, and/or herbicide exposure.  Due to the evidence supporting multiple conflicting theories of causation, the Board does not find there is sufficient affirmative evidence to overcome the presumption that the diabetes mellitus, type II, is due to the in-service herbicide exposure.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.

As service connection is being granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).


ORDER

New and material evidence having been received, the appeal to reopen service connection for diabetes mellitus, type II, is granted.

Service connection for diabetes mellitus, type II, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


